IN THE UNITED STATES COURT OF APPEALS
           FOR THE FIFTH CIRCUIT



               No. 01-20158
             Summary Calendar


                WU HAI-YIN,

                                              Plaintiff,

                  versus

        TERRY CHI-MING TAO, ET AL.,

                                             Defendants,



                WU HAI-YIN,

                                    Plaintiff-Appellant,

                  versus

         TENG PO WEI, PEI LIN LU,

                                   Defendants-Appellees,



                WU HAI-YIN,

                                    Plaintiff-Appellant,

                  versus

           TAO CHI-MING, ET AL.,

                                             Defendants,

WANG HUI CHI, also known as Michelle Wang;
        ARROYO PRIME LIMITED, INC.,

                                   Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
           (H-92-CV-3585, H-97-CV-3345, & H-97-CV-4114)
_________________________________________________________________
                        September 30, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Wu Hai-Yin appeals the summary judgment granted Teng Po Wei,

Pei Lin Lu, and Wang Hui Chi, as well as the denial of Wu’s “motion

for   reconsideration”   of    those    judgments.   The   motion   for

reconsideration is considered a motion to alter or amend judgment

under FED. R. CIV. P. 59(e).    See Harcon Barge Co., Inc. v. D&G Boat

Rentals,Inc., 784 F.2d 665, 668 (5th Cir. 1986) (en banc), cert.

denied, 479 U.S. 930 (1986).

      The district court refused to consider exhibits Wu attached to

her Rule 59(e) motion.        Such refusal is reviewed for abuse of

discretion.    Ford Motor Credit Co. v. Bright, 34 F.3d 322, 324 (5th

Cir. 1994).    “A district court is well within its discretion to

refuse to consider evidence submitted as part of a motion under

[FED. R. CIV. P.] 59(e) which was known to the moving party before

the summary judgment was issued.”        Lake Hill Motors, Inc. v. Jim

Bennett Yacht Sales, Inc., 246 F.3d 752, 758 (5th Cir. 2001).



*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    2
     Wu does not claim the information presented with her motion

was not known to her prior to entry of the summary judgment.           Nor

has Wu shown that the district court abused its discretion or that

its ruling was unreasonable.

     Wu’s   contentions   fail.   The   claimed   error   based   on   the

district court’s granting summary judgment relies upon evidence

which the court refused to consider and which is not properly

before our court.

                                                            AFFIRMED




                                  3